                    Case 5:21-cv-03075-VKD Document 1-10 Filed 04/27/21 Page 1 of 4

Contact
                                        Vinay Kallesh
www.linkedin.com/in/vinaykallesh        Technical Leader at Juniper Networks
(LinkedIn)                              San Francisco Bay Area

Top Skills                              Summary
TCP/IP
                                        An accomplished Senior Technical Leader with comprehensive
Wireless
                                        hands-on expertise in the field of Computer Networking. Proven
Integration
                                        skills in Technical project management, Testing/QA, Software
Languages                               development and Customer Success. Skilled working in a fast
                                        paced and highly matrixed organization. Goal-oriented technical
English
                                        leadership with strong conflict resolution, negotiation skill and ability
Certifications                          to influence a wide range of decision makers. Always maintained a
                                        "can do" and a "go getter" spirit.
Amazon Web Services Cloud
Practitioner
AWS Certified Solution Architect (In-   Industry:
Progres)                                Data networks, Telecommunication, Wireless, Mobile Computing &
CCIE                                    Medical IT infrastructure.
CCIE
Transitioning from Manager to
                                        Experience Highlights:
Leader
                                        - Held leadership roles in product development, strategy, support
                                        and sustenance.
Honors-Awards
                                        - Strong leader in Enterprise routing, Cloud Infrastructure (IaaS),
Customer Support Excellence Award
                                        Data Center
                                        Switching, Virtualization and in Enterprise Mobility.
                                        - Created automation suites, adopted Agile/Scrum process and CI/
                                        CD process.
                                        - Good experience in setting up and managing electronic Healthcare
                                        monitoring solutions using
                                        Wireless technologies.
                                        - Proficient in Core Routing, Wireless mobility solution, Cloud
                                        Infrastructure (IaaS/SaaS), Data Center
                                        Switching for Enterprise/ Service provider networks. Healthcare
                                        Network Infrastructure and HIPAA
                                        regulations.


                                        Specialties:
                                        Cisco, Juniper Routing, Switching, Motorola wireless (Mobile
                                        Computing) Design and Deployment.
                                        Expertise:
                                                                        Page 1 of 4
Case 5:21-cv-03075-VKD Document 1-10 Filed 04/27/21 Page 2 of 4

                  Core Routing & Cloud Infrastructure and Data Center Switching &
                  Virtualization, Wireless 802.11, IP Protocols, QoS, MPLS, Contrail
                  SDN, Security, VxLAN and EVPN.

                  - Currently working towards Cyber Security, AWS Certified Solution
                  Architect Certification and PMP



                  Experience
                  Juniper Networks
                  Senior Manager
                  January 2011 - Present (10 years 4 months)
                  San Francisco Bay Area

                  Responsible for Engineering Escalation Supporting Cloud Data Center
                  Infrastructure for customers like ATT, Google, Microsoft, AMZN, Equinox,
                  Oracle and Dropbox.
                  • Oversaw the product deployment, testing, and support for QFX5100,
                  QFX10K series data center
                  switches, Core IP/MPLS switch (T4000) & Converged Super core packet
                  (PTX5000)
                  transport. These are the industry’s most advanced network gear for cloud
                  infrastructure.
                  • Reported keys issues to senior management on a weekly basis to highlight
                  customer trends and
                  soft areas in Engineering software to focus on.
                  • Responsible for triaging, root-causing the problem and provide appropriate
                  software fixes.
                  • Managed global Engineering locations & automated major customer use
                  case testing on Python.
                  • As continuous delivery improvement model used automated tools & scripts to
                  close gaps in
                  testing and constantly improved regression. Familiarity with the scrum model.
                  • Planned business operations including yearly Capex/Opex management,
                  budgeting and staffing
                  totally over 10 million plus.
                  •    Worked closely in matrix managed environment with Software, Hardware,
                  Manufacturing, ASIC
                  and Product Management teams to support delivery of world-class products.



                                                    Page 2 of 4
Case 5:21-cv-03075-VKD Document 1-10 Filed 04/27/21 Page 3 of 4

                  •   Encouraged and represented test teams in technical forums, TL9K audits
                  and release cycles for key
                  customers.
                  Ranked as one of the top technical managers.


                  Calix
                  Senior Technical Staff - Consultant
                  2010 - 2010 (less than a year)
                  Setting up a test integration group for software testing on an optical switch.
                  This group tested end to end for access grade customers on the C7
                  Multiservice, E-series and the GigaFamily of products integrating voice, video
                  & data networks. The team is the first line of defence by testing qualifying the
                  software before going in to other verification testing. Other activities involved
                  setting up the lab, creating test documentation, writing of scripts, provided
                  daily sanity & weekly progress.Interacted with satellite engineering teams to
                  collaborate testing requirements.


                  Harris Corporation
                  Manager, Wireless System Integration
                  2009 - 2010 (1 year)
                  Managing a System Integration team responsible for an Enterprise Class of
                  public safety wireless products. Products include, OpenSky, EDACs power
                  of IP and P25. Worked closely with development teams, other test groups &
                  Customers for providing integration support.


                  Kaiser Permanente
                  Manager, Infrastructure Support
                  2005 - 2009 (4 years)
                  Involved in the deployment of a nationwide complex wired and wireless LANs
                  for the company’s premier project (Health Connect) for clinician’s to access
                  &update electronically patient health records. Managed a multi-million project
                  from complete planning, configuration, layout, testing and post deployment
                  support for 13 Kaiser hospitals' IT infrastructure group. Introduced acceptance
                  testing which lead to smoother wireless deployment at all hospital with less
                  interruption post deployment. These project gave me a good experience with
                  OSHA and HIPAA regulations.


                  Caspian Networks
                  Member Technical Staff
                  2004 - 2005 (1 year)

                                                      Page 3 of 4
Case 5:21-cv-03075-VKD Document 1-10 Filed 04/27/21 Page 4 of 4

                  Key Customer release senior test engineer for ISIS, L2VPN, LDP, MPLS and
                  QoS features on Carrier grade core router. As member of staff I had the frist
                  hand opportunity to build the labs, setup the automation frame work besides
                  assisting in hiring and working from HW group to SW group for integration
                  testing and customer demos to meet sales and PLM requirements.


                  Motorola Mobility
                  Test & Validation Manager
                  2002 - 2004 (2 years)
                  Launched a 12 member Test & Customer Response team from ground up
                  to provide testing support for software development activity and providing
                  solutions to customers at offshore locations. This was first of the teams to test
                  scanner and mobility solutions along with wireless infrastructure using 802.11
                  B/N/G full integration. Started the customer response team to support APAC
                  customers for the wirless & mobility solutions. Ranked in top tier and awarded
                  the best team in 2003.


                  Caspian Networks
                  Member Technical Staff
                  2000 - 2002 (2 years)
                  Member Technical Staff, System Verification & Integration Testing
                  Duties included testing for IP protocols & System services and staffing, lab
                  management and coordinating software releases with offsite teams.




                  Education
                  Indiana State University
                  MS, Math & Computer Science


                  University of Mysore
                  B.S, Electronics & Communication




                                                      Page 4 of 4
